Citation Nr: 9924125	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  97-11 032	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for multiple fragment 
wound scars, currently evaluated as 10 percent disabling. 

2.  Entitlement to service connection for right knee 
disability. 

3.  Entitlement to service connection for left knee 
disability. 

4.  Entitlement to service connection for left ankle 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother
ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
September 1945.

This case came to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Louisville, Kentucky, 
Department of Veterans Affairs (VA) Regional Office (RO).  An 
October 1996 rating decision continued the 10 percent 
evaluation for multiple fragment wound scars and found the 
claim for service connection for a right knee condition to be 
not well grounded.  Service connection for left knee and left 
ankle conditions were denied by a September 1997 rating 
decision as not well grounded.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected multiple fragment wound scars are 
manifested by a few small to minute asymptomatic scars on the 
thigh and face, a 6 by 3.25 centimeter scar on the left 
patella and multiple scars on the left knee, a 16 centimeter 
scar on the medial aspect of the right calf to the knee, a 
3.5 centimeter scar on the left breast, an indurated area on 
the left clavicle and a red knot along the lumbar spine; all 
without keloid formation, edema, inflammation or limitation 
of function of any part of the veteran's body.  

3.  No current right knee pathology is shown to be related to 
service.   

4.  No current left knee pathology is shown to be related to 
service.

5.  No current left ankle pathology is shown to be related to 
service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for multiple fragment wound scars have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.21, 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 
(1998).   

2.  The veteran has not submitted a well-grounded claim for 
service connection for right knee impairment.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

3.  The veteran has not submitted a well-grounded claim for 
service connection for left knee impairment.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The veteran has not submitted a well-grounded claim for 
service connection for left ankle impairment.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served in combat in the Pacific Theater during 
World War II.  His service medical records contain a 
treatment note that states that he received shell fragment 
wounds to the face and body in July 1944.  An August 1944 
note states that he was admitted to a naval hospital for 
shell fragment wounds of the face and left foot.  Multiple 
superficial well healed small shrapnel wounds were observed 
on the veteran's legs, face and left shoulder.  He had no 
complaints regarding any of them.  The physical examination 
was essentially negative.  He was found to be fit and was 
returned to duty.  The records are negative for medical 
evidence of skin grafts or other surgical procedures 
involving the veteran's left ankle.  The report of the 
examination for separation, dated in September 1945 states 
that his skin and his extremities were normal.  He was found 
fit for discharge without a need for treatment or 
hospitalization. 

Based on the veteran's service medical records, service 
connection was established for multiple scars, the residuals 
of shrapnel wounds by rating decision dated in November 1945.  
A 10 percent evaluation was assigned.  

A November 1946 VA examination report is negative for 
complaints regarding shell fragment wounds, knee conditions 
or the left ankle.  The veteran was examined thoroughly for a 
skin condition.  The report made no findings regarding any of 
the conditions at issue.  

The veteran was afforded another VA examination in October 
1948.  The report states that the veteran's scarring had 
essentially disappeared.  A few superficial, asymptomatic 
scars were seen about the thigh and face.  The diagnoses were 
cicatrixes, face, thigh shoulder, mild as described; and 
metallic foreign body left shoulder, symptomatic.  

The record is negative for evidence of complaints or 
treatment of the left ankle until 1972.  A March 1972 
treatment note from R. A. Calandruccio, M.D., states that the 
veteran's left ankle was run over by an auger on a tractor 
and was caught in a post hole digger on the day of admission.  
Examination revealed a "horrible" dirty compound fracture 
dislocation of the ankle with the proximal portion of the 
tibia protruding through a 10-centimeter anterolateral 
incision.  There was a large soft tissue wound to the lateral 
aspect of the ankle with compounding of the distal tibia.  A 
skin graft taken from the other leg was performed in April 
1972.  A fusion of the left ankle was performed in January 
1974.

Community Hospital X-ray reports dated in December 1991 
reveal mild degenerative arthritis of the right knee.
A December 1993 note from Claude E. Saint-Jacques, M.D., 
states that the veteran had arthritis in both knees and in 
his right shoulder.  The note does not include an opinion 
regarding the etiology of the arthritis of the knees.  

Treatment notes dated from January to March 1994 from Western 
Baptist Hospital concern an unrelated condition.  A March 
1994 examination makes no reference to the veteran's scars or 
the other conditions at issue.  Treatment records dated from 
January 1994 to October 1995 from The Heart Group are also 
negative for mention of the conditions at issue.  

VA treatment records dated from May 1994 to February 1996 
include a May 1994 complaint of ulceration of the left leg 
three weeks after a skin graft.  The treatment note indicates 
that the ulceration was due to rubbing by a new shoe.  In 
June he complained of left knee pain on kneeling since 1945.  
In September 1995 he complained of weakness in the knees when 
rising from a sitting position.  The treatment note indicates 
that the veteran had arthritis and diabetic neuropathy.  X-
rays of the knees in September 1995 revealed degenerative 
arthritis and small metallic fragments in the soft tissues 
near the knee and in the upper calf.  None of the treatment 
records contain a medical opinion linking the veteran's knee 
or ankle problems to his active service.  

An April 1996 treatment note from Wayne E. Williams, M.D., 
states that the veteran was having trouble with his right 
knee locking and giving way.  Dr. Williams could feel it 
popping out of place.

A June 1996 VA treatment note states that the veteran 
complained of right knee pain beginning four to five years 
previously.  X-rays revealed significant degenerative joint 
disease, especially in the lateral compartment.  A knee brace 
was prescribed.  The note does not contain any evidence that 
the degenerative joint disease was attributed to the 
veteran's active service. 

A July 1996 VA scars examination found the following: Three 
linear, small, white superficial one centimeter scars on the 
right lower extremity that were soft and approximately half a 
millimeter long.  A white, superficial, one centimeter by one 
half-millimeter wide scar was on the left patella.  There was 
an oval three-centimeter by one centimeter superficial, flat, 
mobile, and white to slightly pink scar on the left mid 
anterior lower extremity.  A half-centimeter linear scar was 
on the distal portion of the left great toe.  A half-
centimeter white scar without retraction was over the left 
chest.  A small, half-centimeter white, superficial and 
mobile scar was under the veteran's left mandible.  None of 
the scars had keloid formation, adherence, herniation, 
ulceration, inflammation, swelling, decrease in vascular 
supply or tenderness or pain on objective demonstration.  
None of the scars limited the function of the affected part 
or had a cosmetic effect.  

VA outpatient treatment notes dated from February 1996 to 
August 1998 contain a December 1996 note that the veteran was 
status post skin graft of the left foreleg.  An examination 
report dated in May 1997 includes a complaint of right knee 
and leg instability.  The diagnoses include degenerative 
joint disease.  A November 1997 note has a complaint of right 
knee pain and states that the veteran was being followed for 
possible replacement.  December 1997 X-rays of the right knee 
and left ankle revealed right knee arthritis and old healed 
fracture of the distal end of the left tibia with fusion.  
The remainder of the treatment notes is negative for 
complaints, symptoms or findings regarding the conditions at 
issue.

During the veteran's personal hearing in February 1998 he 
testified that he was trying to take out a machine gun nest 
with a bazooka when a grenade exploded.  When he woke up he 
saw that both of his legs were peppered with shrapnel and his 
left big toenail was blown completely off.  He was 
hospitalized about four months and then put on a boat for the 
United States.  

His first knee problems occurred about 27 years prior to the 
hearing.  He started getting treatment then, but he has had 
pain ever since service.  He has a scar over his right knee 
where his doctor operated to remove a shell fragment several 
years previously.  It has been years since he could walk 
without crutches.  He has worn a brace on his right knee for 
approximately two years.  Bending and kneeling are difficult.  
He falls daily.  He has a wheelchair and a ramp at home.  He 
has to go up steps by placing one foot and then bringing the 
other up to it or half a step at a time.  His doctor 
suggested knee surgery.  The veteran's scars were described 
for the record.  Several scars were near the kneecap and a 
scar the size of a quarter was on the top of his left 
patella.  

The veteran stated that his left ankle locks up.  When it 
locks he has to wait until it limbers up.  There is an 
ulceration over the top of his shell fragment scar on the 
left ankle.  The ulcer developed about 1970.  He has had one 
orthopedic surgery and three skin grafts on the left ankle.  
The last graft was to repair the ulceration and was performed 
about four years previously.  He falls if he steps into a low 
place.  He wears eight-inch boots for support.  The veteran 
testified that the long scar on his left thigh hurts once in 
a while.  

The veteran's brother testified that when the veteran came 
home from the war he looked like he had been hit with a 
shotgun.  He had seen the veteran buying over the counter 
medicine for his arthritis in 1947 when the veteran was 
working in an oil field.  He first saw the veteran getting 
treatment in 1985.  He testified that the veteran had had 
diagnoses of bone degeneration and arthritis of the knees.  
He also has degeneration of the cartilage under both 
kneecaps; one is half-gone, the other is two-thirds gone.  He 
stated that the veteran has only two or three degrees of 
mobility in his ankle because it had been fused together.  He 
stated that the VA examination was inadequate because the 
examiner did not look at the veteran's ankle.  

A statement from the veteran's neighbors, received by VA in 
March 1998, states that he had a lot of pain and that they 
had seen him fall.  They stated that he deserved more 
compensation than he was getting.  

A May 1998 VA scars examination report states that the 
veteran's wounds were small to minute and that residual 
scarring had essentially disappeared, although a few one to 
five millimeter asymptomatic superficial scars were present 
about the thigh and face.  A minute metallic foreign body was 
lying subcutaneously over the middle of the left clavicle.  
There was a 6 by 3.25-centimeter scar on the top of the left 
patella and multiple scarring that could not be measured.  
The right leg had a 16-centimeter scar from the medial aspect 
of the calf to the knee.  

There was a 3.5 centimeter scar with blue specks under the 
skin of the left breast.  There was an indurated area in the 
left clavicle but no visible scar.  The lumbar area had an 
old red knot along the spine.  The veteran stated that he had 
been shot there.  The report noted multiple scarring on both 
knees.  No ulceration, edema, keloid formation or 
inflammation was found.  A red spot was noted on the right 
inter-calf where a piece of shrapnel came out the week before 
the examination.  There did appear to be a small opening 
where something had been removed.  

The diagnoses included cicatrix of the face, thigh and 
shoulder, mild as described above; metallic foreign body left 
shoulder, noted as asymptomatic in 1948; multiple shrapnel 
scars on the right and left knees; small 3.5 centimeter 
scarring with blue specks on the left breast; indurated area 
on the left clavicle; old, red, hard knot on the lumbar area; 
and multiple foreign bodies per X-ray.

A May 1998 VA orthopedic examination report states that the 
veteran related that his left ankle had problems with healing 
and that one or two skin grafts were required in early 1947.  
He stated that the wound remained closed until he severely 
injured it approximately 23 years later.  He claimed that his 
left ankle problem was secondary to his shrapnel injury.  He 
attributed his bilateral knee arthrosis to the shrapnel 
injuries and the grenade explosion itself.  

The examiner reviewed the veteran's medical history, 
including his service medical records and noted that none of 
the veteran's wounds were surgically debrided at the time of 
his injury.  The examiner also noted that the surgeon who had 
operated on the veteran's left ankle was one of the more 
famous orthopedic surgeons in American history.  The report 
notes that the only injury other than the shrapnel wounds was 
the loss of the great toenail.  

The veteran had chronic arthrosis of both knees; effusion of 
the left ankle and arthrosis of the left subtalar joint 
characterized by chronic synovitis of those joints.  No 
episodes of dislocation were noted.  The auger accident that 
occurred 23 years post service was noted.  

On examination the left ankle had a healed 11-centimeter 
anterolateral longitudinal scar.  There was no sign of 
current or recent wound breakdown.  There was considerable 
scarring about the sinus tarsi.  The left ankle was fused in 
slight equinus.  The subtalar joint was extremely stiff.  

Multiple shrapnel injuries were revealed, particularly on the 
left anterolateral leg.  Signs of multiple skin grafting were 
noted on the right thigh.  

X-rays of the veteran's knees and left ankle were taken.  The 
radiologist's impressions were moderate bilateral 
degenerative osteoarthritis of the knees and old fracture and 
fusion of the tibiotalar joint of the left ankle and partial 
fusion of the subtalar joint, including minimal 
osteoarthritis of the rest of the tarsal joints.  

The examiner stated that none of the veteran's shrapnel 
wounds was severe enough to require surgical intervention 
immediately following his injury.  He added that the 
veteran's contention of difficult healing over the sinus 
tarsi was plausible, and that problems with wound healing 
following the shrapnel injury could require skin grafts.  
However, he noted that there was no documentation of the two 
alleged skin grafts during the two years subsequent to the 
veteran's separation and that the wound was benign for 23 
years, or until the veteran's auger accident.  The accident 
produced a severe open fracture dislocation; there was 
considerable scarring and it required skin grafting.  The 
examiner stated that the veteran's current ankle problems 
directly reflected the auger injury and were not directly 
causally related to the shrapnel injury of 1944.  The 
examiner's opinion was that absent documentation of a need 
for skin grafting following the shrapnel injury and in view 
of the severity of the auger injury there was little basis 
for the veteran's contention.

The examiner stated that there was no connection whatsoever 
between the veteran's shrapnel injuries and the 
osteoarthritis in his knees.  There was no documentation of a 
joint based problem following the shrapnel injury.  Although 
a small bit of metal was seen in the right knee by X-ray, it 
was not conceivable that the degree of arthrosis found could 
be due to the small piece of metal.  

Analysis 

Increased Rating

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts pertinent to this issue have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist him as mandated by 
law.  38 U.S.C.A. § 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

A 10 percent evaluation is assigned for moderately 
disfiguring scars of the head, face or neck; a 30 percent 
evaluation is warranted for severely disfiguring scars of the 
head, face or neck, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  
38 C.F.R. § 4.118, Diagnostic Code 7800.  A 10 percent 
evaluation is for assignment for superficial, poorly 
nourished scars with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  A 10 percent evaluation is for 
assignment for objective demonstration of tenderness and pain 
on superficial scars.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  Other scars are to be rated on the limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  

The July 1996 scars examination was negative for evidence of 
ulceration, swelling, tenderness, pain, a cosmetic effect or 
limitation of function of any part of the veteran's body.  
The June 1998 scars examination report describes the 
veteran's wounds as small to minute and that residual 
scarring had essentially disappeared, although superficial 
scars were present about the thigh, face and both knees.  
None of the scars found had keloid formation or inflammation.  
The report does not contain any evidence that any of the 
veteran's scars affected the function of any part of his 
body.  

The Board finds that absent evidence of pain, tenderness, 
limitation of function or a cosmetic effect, the veteran's 
disability picture does not approximate the criteria 
necessary for a higher disability evaluation for his multiple 
fragment wound scars.  38 C.F.R. § 4.7.  Therefore, the Board 
is compelled to conclude that the weight of the evidence is 
against the veteran's claim and that an increased evaluation 
for multiple fragment wound scars is not warranted.  The 
Board has carefully reviewed the entire record in regard to 
this issue; however, the Board does not find the evidence to 
be so evenly balanced that there is any doubt as to any 
material issue.  38 U.S.C.A. § 5107.

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).
A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77- 
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464 
(1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  Where 
the determinative issue involves a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1998).  This requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(b).

In the instant case the veteran claims that his bilateral 
knee and left ankle conditions are the result of wounds he 
incurred during World War II.  However, during his personal 
hearing in February 1998 he testified that his left ankle 
skin ulcer developed around 1970 and his first knee problems 
began 27 years previously.  Thus his knee problems began in 
the 1970s, or decades after his active service.  In any 
event, he has submitted no medical evidence to substantiate 
his claimsthat his bilateral knee and left ankle disabilities 
as due to service injury.  Although lay persons, such as the 
veteran and his brother, are competent to provide an account 
of his symptoms, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge".  Espiritu. 

The Board notes that the veteran's left ankle condition was 
essentially benign after he was wounded.  There is no medical 
evidence that he had a left ankle problem until 1972 when he 
incurred an ankle fracture that was termed "horrible" by 
Dr. Calandruccio, his attending physician.  Dr. 
Calandruccio's treatment notes are negative for mention of 
any preexisting skin graft donor sites or other indicia of 
previous medical treatment of a left ankle condition.  There 
is no medical evidence of ulceration near the left ankle 
prior to the 1972 auger accident.  The VA treatment records 
are negative for medical opinions that attribute the 
veteran's left ankle condition to his active service, either 
directly or indirectly.  

The Board notes that Dr. Calandruccio, the veteran's 
physician from 1972 to 1974, is described as a famous 
surgeon.  He treated the veteran and examined him several 
times.  His treatment notes are negative for evidence that 
skin grafts or other surgery had been performed on the 
veteran's left ankle prior to the auger accident.  He did not 
render an opinion linking the veteran's left ankle condition 
to his active service.  

The veteran underwent a very thorough VA orthopedic 
examination in May 1998.  The examiner found that there was 
no connection whatsoever between the veteran's shrapnel 
injuries and the osteoarthritis of his knees.  He added that 
there was no evidence of a direct link between the veteran's 
injury and a joint condition.  Noting a small fragment in the 
veteran's right knee, he stated that it was inconceivable 
that it affected the veteran's articulation.  

The examiner then turned to the question of the veteran's 
left ankle condition and proceeded to outline the lack of 
medical evidence of two skin graft procedures following the 
veteran's combat injury.  He noted that the veteran's 
principle problem of the left ankle clearly reflected the 
1972 auger injury and that the ankle fusion, the subtalar 
arthrosis and the arthrosis of the transmetatarsal joint were 
related to the auger accident rather than to combat.  

The Board has considered the provisions of 38 C.F.R. 
§ 3.304(b) regarding combat injuries.  However, the veteran's 
service medical records reveal that the shrapnel wounds were 
documented and there is no medical evidence of skin graft 
procedures during service.  Similarly, the post-service VA 
examination reports were negative for evidence of left ankle 
surgery until the 1970s.  Since there are no apparent gaps in 
the veteran's records, his lay testimony does not appear to 
be consistent with the circumstances of his service and is 
insufficient to establish a left ankle injury during active 
service.  

Absent medical evidence linking the veteran's knee and ankle 
conditions to his active service, the service connection 
claims are not well grounded and must be denied.

Where the claimant has failed to submit a well-grounded 
claim, the VA does not have a statutory duty to assist the 
claimant in developing facts pertinent to the claim.  38 
U.S.C.A. § 5107(a).  However, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

In this case, the RO fulfilled its obligation under § 5103(a) 
in the March 1997 statement of the case regarding service 
connection for a right knee condition; the April 1998 
statement of the case regarding service connection for left 
knee and ankle conditions; and the July 1998 supplemental 
statement of the case regarding all three service connection 
issues, in which the appellant was informed that the reason 
for the denial of the claims was because the evidence did not 
show that his knee and ankle conditions were approximately 
due to or the result of his active service.  Furthermore, by 
this decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claims well grounded.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
multiple fragment wound scars is denied.

Entitlement to service connection for right knee disability, 
left knee disability, and left ankle disability is denied.



		
	JAMES W. LOEB 
	Acting Member, Board of Veterans' Appeals



